
	
		II
		111th CONGRESS
		1st Session
		S. 1326
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mr. Bayh (for himself,
			 Mr. Shelby, Ms.
			 Landrieu, Mr. Vitter,
			 Mr. Durbin, Mr.
			 Bond, Mr. Harkin,
			 Mr. Johanns, Mr. Wicker, Mr.
			 Lugar, Mr. Cochran, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the American Recovery and Reinvestment Tax Act
		  of 2009 to clarify the low-income housing credits that are eligible for the
		  low-income housing grant election, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster State Housing Recovery Act of
			 2009.
		2.Low-income housing
			 grant election
			(a)Clarification
			 of eligibility of low-income housing credits for low-income housing grant
			 electionParagraph (1) of
			 section 1602(b) of the American Recovery and Reinvestment Tax Act of 2009 is
			 amended—
				(1)by inserting
			 , plus any increase in the State housing credit ceiling for 2009
			 attributable to any State housing credit ceiling returned in 2009 to the State
			 by reason of section 1400N(c) of such Code (including as such section is
			 applied by reason of sections 702(d)(2) and 704(b) of the Tax Extenders and
			 Alternative Minimum Tax Relief Act of 2008) after 1986
			 in subparagraph (A), and
				(2)by inserting
			 , plus any increase in the State housing credit ceiling for 2009
			 attributable to any additional State housing credit ceiling made by reason of
			 the application of such section 702(d)(2) and 704(b) after such
			 section in subparagraph (B).
				(b)Application of
			 additional housing credit amount for purposes of 2009 grant
			 electionSubsection (b) of section 1602 of the American Recovery
			 and Reinvestment Tax Act of 2009, as amended by subsection (a), is amended by
			 adding at the end the following flush sentence:
				
					For
				purposes of subparagraph (B), in the case of any area to which such section
				702(d)(2) or 704(b) applies, section 1400N(c)(1)(A) of such Code shall be
				applied without regard to clause
				(i)..
			(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of section 1602 of the American Recovery and
			 Reinvestment Tax Act of 2009.
			
